Citation Nr: 0519626	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  96-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to a rating in excess of 10 percent for a 
left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and his godson


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to January 
1973.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO determined that new and 
material evidence had not been submitted to reopen claims of 
service connection for headaches and a stomach disorder.  The 
RO also denied increased ratings for hemorrhoids and a left 
ankle disability.  

In a June 2002 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for headaches.  The Board also reopened 
the claim of service connection for a stomach disorder, but 
determined that additional evidence was needed prior to 
further adjudication.  The Board held that issue in abeyance, 
along with the remaining increased rating issues, pending the 
completion of additional evidentiary development.

The veteran appealed the portion of the Board's decision 
determining that new and material evidence had not been 
submitted to reopen the claim of service connection for 
headaches to the United States Court of Appeals for Veterans 
Claims (Court).  

While the case was pending before the Court, in December 
2002, a representative of the VA Office of General Counsel, 
on behalf of the Secretary, filed a Motion for Partial Remand 
and to Stay Further Proceedings.  In a February 2003 order, 
the Court granted the motion, vacated that portion of the 
Board's June 2002 decision determining that new and material 
evidence had not been submitted to reopen the claim of 
service connection for headaches, and remanded the matter for 
readjudication.  In October 2003, the Board again remanded 
the matter to the RO.  



FINDINGS OF FACT

1.  In a November 1982 decision, the Board denied service 
connection for headaches.

2.  The evidence added to the record since the final November 
1982 Board decision is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  A chronic stomach disability was not identified in 
service or for many years thereafter and the most probative 
evidence of record indicates that the veteran's current 
stomach disability (diagnosed as peptic ulcer disease) is not 
causally related to his active service, any incident therein, 
or any claimed continuous symptomatology.

4.  The veteran's hemorrhoid disability is no more than mild, 
with no evidence of secondary anemia, fissures, large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.   

5.  The veteran's left ankle disability is manifested by 
claimed pain and limited motion, with no probative findings 
of marked limitation of motion, ankylosis, malunion of the os 
calcis or astragalus, or nonunion or malunion of the tibia or 
fibula.  




CONCLUSIONS OF LAW

1.  The November 1982 Board decision denying service 
connection for headaches is final.  38 U.S.C.A. § 4004(b) 
(1976); 38 C.F.R. § 19.104 (1982).  

2.  New and material evidence has not been received to 
warrant reopening the claim of service connection for 
headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

3.  A stomach disability was not incurred in or aggravated 
during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7336 (2004).

5.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38  U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In December 2001 and May 2004 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit or identify any additional 
information that he felt would support his claim.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Although the veteran did not receive a VCAA notice prior to 
the initial rating decision denying his claim, the Board 
finds that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  The VCAA notice was provided by 
the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the appropriate VCAA notices and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claim.  Moreover, the veteran is represented 
and has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  Moreover, the veteran has been afforded several 
VA medical examinations in connection with his claims.  The 
examination reports provide the necessary medical opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  Neither the 
veteran nor his representative has argued otherwise or 
presented any plausible showing of prejudice.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  


I.  Factual Background

The veteran's service medical records show that in August 
1969, he sought treatment for pain in the lower right 
abdomen.  The diagnosis was uncertain.  

In September 1969, he sought treatment after he claimed to 
have fallen down the stairs and sustained trauma to his left 
ankle.  The diagnosis was ankle sprain.  

In January and February 1970, the veteran complained of 
headaches on several occasions.  He stated that he worked 
around jet fuel and reported occasional nausea that occurred 
with and without headaches.  The examiner indicated that it 
was quite possible that the jet fuel vapors were causing the 
veteran's headaches.  In April 1970, the veteran was 
evaluated by a neurologist who indicated that the veteran's 
headaches were probably not of organic etiology, but rather 
due to the toxicity of the jet fuel.  A change in job 
assignment was recommended.  

In April and May 1970, the veteran complained of stomach 
pain, nausea and vomiting.  In October 1970, he again 
complained of stomach pain.  There were no gastrointestinal 
symptoms and the impression was rule out appendicital 
abscess.  In November 1970, the veteran complained of right 
lower quadrant stomach pain that was unrelated to meals and 
not associated with vomiting or diarrhea.  Objective 
examination revealed no mass.  The veteran was 
gastrointestinally asymptomatic and the only verified symptom 
was right lower quadrant pain.  Laboratory testing and an IVP 
were normal.  The diagnosis was unclear, but the examiner 
suspected prostatitis.  

In December 1970, the veteran was treated for hemorrhoids.  

In February 1971, he was treated for an upper respiratory 
infection and a headache.  The diagnosis was upper 
respiratory infection.  

In September 1971, the veteran sought treatment after he 
injured his left foot in a football game.  X-ray studies were 
normal.  The impression was strained Achilles' tendon and 
strained ligaments of the foot.  Two days later, the veteran 
complained that his left ankle still hurt.  The impression 
was strained ankle.  

In December 1971, the veteran complained of chills, 
headaches, and dizziness with stomach pain.  He was diagnosed 
as having the flu.

In June 1972, he reported abdominal pain as well as a head 
and chest cold.  He complained of multiple aches and pains.  
A throat culture was recommended.  In July 1972, he asked for 
a prescription, stating that he had gastroenteritis and was 
unable to keep foods down.  

At his November 1972 service separation medical examination, 
the veteran reported a history of frequent or severe 
headaches, nervous trouble, depression and excessive worry, 
and stomach trouble.  The examiner noted that the veteran's 
headaches possibly resulted from sinus trouble, and also 
noted that the veteran had been hospitalized in service for 
abdominal pain, but that diagnostic testing had been 
negative.  Nervousness and depression were noted to have 
resulted from "family trouble."  Clinical evaluation 
revealed no gastrointestinal or neurologic abnormalities.  

In September 1973, the veteran submitted an application for 
VA compensation benefits, seeking service connection for 
several disabilities.  

In connection with his claim, he was afforded a VA 
psychiatric examination in December 1974.  The examiner 
determined that the veteran did not have a psychiatric 
disorder.

At a VA medical examination in December 1974, the veteran's 
complaints included severe tenderness in the right lower 
quadrant.  The veteran claimed that he vomited three times 
monthly, mainly after greasy meals.  The examiner noted that 
the veteran had had numerous diagnostic tests, all of which 
had been negative.  The veteran indicted that he had been 
told that he had a nervous stomach.  The examiner indicated 
that he doubted very seriously that the veteran had any 
intraabdominal disease.  The diagnosis was nervous stomach.  

In a January 1975 rating decision, the RO granted service 
connection for residuals of a left ankle injury and 
hemorrhoids and denied service connection for a nervous 
stomach.

In July 1979, the veteran filed another application for VA 
compensation benefits, seeking, among other things, service 
connection for a stomach disability and headaches.  

In connection with his claim, he was afforded a VA medical 
examination in May 1980.  The veteran reported stomach 
trouble and temporal headaches.  Some tenderness was elicited 
on examination of the lower abdomen.  The diagnoses were 
"stomach problems alleged by veteran" and "headaches 
alleged by veteran."

In a July 1980 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a stomach disability.  The RO 
also denied service connection for headaches.

The veteran duly appealed the RO's determination and in a 
November 1982 decision, the Board denied service connection 
for a stomach disorder as no new and material evidence had 
been added to the file with respect to that disability.  The 
Board also denied service connection for headaches, noting 
that the evidence did not show the presence of a chronic 
headache disability either in service or since that time.

In September 1985, the veteran requested an increased rating 
for his service-connected prostatitis.  

In support of his clam, the RO obtained VA clinical records 
showing that in August 1985, the veteran sought treatment for 
stomach trouble.  He reported that his pain was greatest in 
the right lower quadrant.  He claimed that he had been 
experiencing abdominal pain several times a year since 1969.  
The pain was rarely associated with nausea or decreased 
appetite.  There were no known hernias or bulges.  The 
examiner noted that multiple diagnostic tests performed in 
the past had been negative.  The diagnoses were abdominal 
pain and urinary tract infection.  In September 1985, the 
veteran again complained of pain in the right lower quadrant.  
The assessment was right lower quadrant discomfort, etiology 
unclear, questionable spigelian hernia.  Surgery was 
scheduled.  

In a November 1985 rating decision, the RO confirmed and 
continued the zero percent rating for the veteran's 
prostatitis.  

In June 1994, the veteran again filed a claim of service 
connection for headaches and stomach pain.  He also claimed 
entitlement to increased ratings for his service-connected 
hemorrhoids and left ankle disability.  

VA clinical records were thereafter obtained and show that in 
June 1994, the veteran reported that his head and stomach had 
been hurting for a long time and were getting worse.  The 
impressions were tension headaches and questionable peptic 
ulcer disease.  In July 1994, the veteran sought treatment 
for pain in his heels.  The impression was heel spurs, flat 
feet.  In March 1995, the veteran claimed that he had had 
headaches for the past 20 years.  Neurologic examination was 
normal.  The impression was chronic headaches.  

In an April 1995 rating decision, the RO denied service 
connection for headaches and a stomach disorder, finding that 
no new and material evidence had been received to reopen the 
claims.  The RO also denied increased ratings for the 
veteran's service-connected hemorrhoids and left ankle 
disability.  

The veteran appealed the RO's decision.  He claimed that 
since being exposed to jet fuel in service, he had had awful 
headaches and stomach pain.  With respect to his increased 
rating claims, he alleged that his hemorrhoids often swelled 
on the inside and incapacitated him for several days.  
Regarding his left ankle disability, he indicated that he had 
intermittent pain and occasional swelling which prevented him 
from walking on it.  

In support of his appeal, the veteran submitted additional 
service medical and personnel records showing that in July 
1970, he was found to be unqualified for duty as a fuel 
specialist due to a medical statement noting severe 
headaches.  Also submitted by the veteran was an October 1970 
service medical record noting that the veteran had been seen 
for a palpable lower right quadrant mass and tenderness in 
that area.  Such symptomatology was suggestive of early 
herniation, according to the report.

In an October 1995 rating decision, the RO granted service 
connection for a right inguinal hernia and assigned an 
initial zero percent rating.  

The veteran was afforded a VA medical examination in November 
1996, at which he reported that he had broken and sprained 
his left ankle on two occasions in service.  He claimed that 
he now had "considerable difficulty" with the ankle, 
including episodic pain, burning, swelling, tingling, giving 
way, and weakness.  Objective examination revealed that both 
ankles were symmetrical, with no swelling or effusion in 
either ankle.  Because the veteran inhibited motion, the 
examiner indicated that he was unable to truly examine the 
ankle's range of motion.  The veteran also claimed that he 
had severe pain when the examiner touched the ankle.  Despite 
these limitations, the examiner indicted that he could detect 
no crepitus, instability, or arthropathy.  X-ray studies of 
the left ankle were normal.  The impression was arthralgia, 
left ankle, without demonstrable objectivity.  

At a VA hemorrhoids examination in November 1996, the veteran 
reported intermittent swelling inside the rectum with 
occasional bleeding.  When symptomatic, the veteran indicated 
that he used over the counter medications with relief.  
Objective examination revealed no hemorrhoids, but the 
veteran complained of moderate tenderness.  The diagnosis was 
hemorrhoids, with history of intermittent symptoms gradually 
resolved with Preparation H and sitz baths.

Thereafter, the veteran submitted additional clinical records 
showing that in January 1982, he sought treatment for stomach 
discomfort.  It was noted that the veteran had been seen 
previously for numerous gastrointestinal complaints which 
were felt to be functional.  Barium enema and UGI had been 
negative.  He had been advised that nothing was wrong with 
him.  He was also given an evaluation for his left ankle.  
The veteran also complained of headaches for the past ten 
years.  The examiner noted that numerous work-ups had been 
negative.  

In February 1997, the veteran submitted a medical treatise 
regarding headaches.  The article focused on a research 
subject whose headaches were related to emotional and/or 
psychiatric symptomatology.

Also in February 1997, the veteran testified at a personal 
hearing at the RO that he had a "stomach condition" and 
that he received various diagnoses over time, to include 
nervous stomach, hernia, and ulcer.  As to headaches, he 
stated that he used to feel dizzy after operating refueling 
equipment.  He stated that he had been experiencing headaches 
since that time.  Regarding his stomach, he testified that he 
did not know what brought on the pain in service.  He stated, 
however, that he did not have such pain prior to service.  He 
indicated that he was hospitalized shortly after service due 
to complaints of headaches and stomach trouble.  His spouse 
testified that the headaches were so bad at times that the 
veteran could not remember where he was going.  The veteran's 
godson testified that following periods of forgetfulness, the 
veteran had stomach aches and headaches.

In a February 1997 rating decision, the RO increased the 
rating for the veteran's ankle disability from zero to 10 
percent.  

July 1998 VA medical records show that the veteran claimed to 
have had headaches over a period of 30 years that were 
becoming increasingly severe.  Currently, he reported 
headaches three to four times a day lasting more than one 
hour.  Nausea, blurred vision, and photophobia accompanied 
the headaches.  The diagnosis was tension headaches.

In a June 2002 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for a stomach disability.  

Thereafter, the veteran submitted additional VA clinical 
records showing that in December 2001, he sought treatment 
for intermittent hemorrhoids.  He complained of pain and 
rectal bleeding.  He also complained of abdominal pain 
intermittently for the past several years.  Digital rectal 
examination revealed internal hemorrhoids, but no gross 
lesions.  

The veteran underwent VA orthopedic examination in October 
2002.  He claimed to have had left ankle pain since 
fracturing his ankle in service.  He further claimed that his 
pain increased during cold weather and caused a limp.  He 
reported that his ankle gave way twice weekly and that 
walking more than 1 mile aggravated his ankle symptoms.  
Objective examination showed slight tenderness.  Range of 
motion testing showed dorsiflexion to 30 degrees, plantar 
flexion to 40 degrees, eversion to 30 degrees, and inversion 
to 30 degrees.  X-ray studies of both ankles were normal.  
The impression was chronic left ankle sprain with history of 
fracture.  

The veteran underwent VA medical examination in October 2002.  
He reported that he developed hemorrhoids in service and had 
intermittent problems since that time.  He stated that his 
current symptoms included burning, itching, and occasional 
bleeding.  He reported that he used topical medications.  The 
examiner noted that a proctoscopy performed recently showed 
diverticulitis.  The veteran also reported pain in the right 
lower quadrant, not related to eating or elimination.  He 
denied nausea and vomiting.  The examiner noted that an 
ultrasound performed in 1997 showed no pertinent 
abnormalities and that an ultrasound of the gallbladder and 
liver were normal.  Examination showed a pinpoint 
hemorrhoidal tag and a small hemorrhoidal tag.  There were no 
rectal masses.  The impression was history of hemorrhoids 
with current examination essentially normal, no significant 
disability.  The examiner also diagnosed right lower quadrant 
pain, chronic, cause undetermined, clinically causing no 
disability.  

The veteran again underwent VA medical examination in 
February 2005.  The examiner noted that he had reviewed the 
veteran's claims folder in connection with the examination.  
The veteran complained of chronic headaches since service, 
which he related to an in-service head injury he claimed to 
have sustained after falling from a fuel truck.  He also 
reported episodes of blackouts with blurry vision.  He 
indicated that other physicians had related his headaches to 
a cervical spine disorder.  The veteran further claimed that 
he had had stomach problems since the fall from the truck, 
particularly pain in the right lower quadrant.  He claimed 
that he had occasional nausea, vomiting, and constipation.  
The examiner noted that the veteran had recently been 
diagnosed as having a duodenal ulcer in November 2002.  It 
was also noted that a barium enema in April 2002 showed a few 
colon diverticuli.  With respect to his hemorrhoids, the 
veteran reported that he had occasional swelling and rectal 
pain with burning and itching.  He used occasional 
proctofoam.  He denied blood in the stools.  Regarding his 
left ankle, the veteran reported occasional pain and swelling 
with walking.  He occasionally used an ankle brace because 
the ankle gave way.  He claimed that his ankles interfered 
with his daily activities about three or four times weekly as 
he was unable to bear weight.  The examiner noted that X-ray 
studies performed in October 12002 had shown a mild deformity 
of the medial malleolus.  Examination revealed no palpable 
tenderness, edema, or deformities.  Compared to the right 
ankle, the left ankle was normal.  Range of motion testing 
showed dorsiflexion from zero to 10 degrees with pain 
medially and laterally.  Plantar flexion was from zero to 35 
degrees, minus 10 degrees secondary to pain.  Active range of 
motion did not produce any weakness, fatigue or 
incoordination, but did produce pain.  The diagnoses were 
recurrent headaches, etiology undetermined; stomach disorder, 
history of upper gastrointestinal imaging showing a duodenal 
ulcer in November 2002; history of colon diverticulum; 
recurrent right lower quadrant pain and tenderness and 
sensitivity to touch, etiology undetermined; hemorrhoids, no 
residuals; and left ankle fracture with some decreased range 
of motion with pain.  

In an April 2005 addendum, the examiner again noted that he 
had reviewed the veteran's claims folder.  He indicated that 
it was his opinion that the veteran's current abdominal pains 
are less likely than not related to his active service.  He 
noted that the veteran's duodenal ulcer and colon 
diverticulum were not present during service.  


II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

Analysis:  As indicated above, the veteran's claim of service 
connection for headaches was denied in a November 1982 Board 
decision.  That decision is final and not subject to revision 
on the same factual basis.  38 U.S.C.A. § 4004(b) (1976); 38 
C.F.R. § 19.104 (1982).  

In June 1994, the veteran requested reopening of his claim of 
service connection for headaches.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

While not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

Although regulations implementing the VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) 
(2004).  As the veteran's claim to reopen was already pending 
on the effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

In this case, the evidence associated with the claims folder 
at the time of the November 1982 Board decision consisted of 
service medical records showing complaints of headaches, 
post-service medical records showing complaints of headaches, 
and statements from the veteran alleging that his headaches 
had been present since service and were causally related to 
service.  After considering the evidence of record, the Board 
denied service connection for headaches, finding that despite 
the veteran's complaints, the evidence did not show the 
presence of a chronic headache disability either in service 
or since that time which was related to service.

As set forth in detail above, the evidence associated with 
the claims folder since the final November 1982 Board 
decision likewise consists of clinical records showing 
complaints of headaches as well as statements from the 
veteran claiming that he has had headaches since service and 
that he has a current headache disability which is related to 
service.  

With respect to the clinical records noting complaints of 
chronic headaches, the Board finds that this evidence is not 
new and material because the evidence that was before the 
Board in November 1982 contained these same facts.  

In other words, while this evidence shows that the veteran 
continues to claim that he had headaches, it does not 
indicate in any way that the claimed headaches are related to 
his active service or any incident therein.  In short, it 
does not significantly add to the evidentiary picture that 
existed prior to November 1982.  Thus, because this evidence 
is cumulative of evidence that was previously considered by 
the Board, it is not new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a), and does not provide a basis 
for reopening.

With respect to the veteran's statements to the effect that 
he has a current headache disability which is related to his 
service, the Board likewise must find that they are not new 
and material evidence because they are reiterative of 
statements previously considered by the Board at the time of 
the prior decision.  Thus, this evidence is cumulative.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).

Moreover, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In sum, the evidence received since the November 1982 Board 
decision, when viewed in conjunction with all other evidence 
of record, is cumulative and not probative of the issue at 
hand, namely, whether the veteran has a current headaches 
disability which was incurred in or aggravated during 
service.  Thus, this evidence is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim of service connection for 
headaches.  38 U.S.C.A. § 5108.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  Entitlement to service connection for a stomach 
disability.

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including peptic ulcer 
disease, become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

Analysis:  As set forth above, the veteran seeks service 
connection for a stomach disability, other than a right 
inguinal hernia or prostatitis.  It is noted that service 
connection is already in effect for those disabilities.  

Although the veteran's service medical records document 
several complaints of stomach pain, no chronic stomach 
disability was diagnosed, despite repeated evaluation.  
Indeed, at the time of his November 1972 service separation 
medical examination, the examiner acknowledged that the 
veteran had been treated in service for abdominal pain, but 
noted that diagnostic testing had been negative.  Clinical 
evaluation at that time revealed no gastrointestinal 
abnormalities.  

The post-service medical records show that although the 
veteran continued to complain of abdominal pain, a chronic 
stomach disability was not diagnosed.  For example, at a VA 
medical examination in December 1974, the examiner indicated 
that despite the veteran's complaints, he doubted very 
seriously that the veteran had any intraabdominal disease.  
Similarly, at a VA medical examination in May 1980, the 
examiner diagnosed "stomach problems alleged by veteran."  
No objective pathology was identified.  

In fact, despite repeated evaluations conducted over a period 
spanning approximately thirty years, no objective, chronic 
stomach pathology was identified.  It was not until November 
2002 that the veteran was diagnosed as having peptic ulcer 
disease.  None of the post-service medical evidence, however, 
attributes the veteran's peptic ulcer disease to his active 
service, any incident therein, or any claimed continuous 
symptomatology.  Rather, the evidence of record indicates 
that the veteran's peptic ulcer disease is not related to his 
active service.  

Specifically, in an April 2005 opinion, a VA medical examiner 
reviewed the veteran's claims folder and concluded that the 
post-service peptic ulcer, as well as the colon diverticulum, 
were not causally related to the veteran's active service or 
his reported symptomatology.  The Board finds that this 
medical opinion is of great probative value, as it was based 
on an examination of the veteran, as well as a review of the 
entire claims folder, including the service medical records.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).  There is no 
other medical evidence of record which contradicts this 
opinion.

The Board has also considered the provisions of 38 C.F.R. § 
3.303(b), but notes that based on the evidence set forth 
above, despite his complaints, the veteran did not have a 
chronic stomach disorder in service.  Moreover, while he 
claims to have experienced stomach symptomatology on a 
continuous basis after service, the record contains no 
probative evidence of a link between his current stomach 
disability and his claimed continuous symptomatology.  

The Board has also considered the veteran's assertions to the 
effect that he currently has a stomach disability which is 
related to service.  Such an opinion, however, is clearly a 
matter for an individual with medical knowledge and 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record which indicates that his current stomach disorder is 
not related to his active service.  This is a case where the 
preponderance of the evidence is against the claims and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b)(West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



IV.  Increased rating claims

Law and Regulations:  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is:  a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Hemorrhoids:  The veteran's service-connected hemorrhoid 
disability is rated as zero percent disabling  pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, 
a zero percent rating is warranted for hemorrhoids (external 
or internal) where there is evidence of mild to moderate 
symptomatology.  A 10 percent rating is warranted where there 
is evidence of large or thrombotic hemorrhoids, which are 
irreducible, with excessive redundant tissue, and frequent 
recurrences.  A 20 percent evaluation, the maximum allowed, 
is warranted where hemorrhoids are present, with persistent 
bleeding and secondary anemia, or with fissures.

Applying the schedular criteria to the evidence set forth 
above, the Board finds that the criteria for a 10 percent 
rating for hemorrhoids have not been met.  The Board has 
considered the veteran's subjective complaints regarding his 
hemorrhoids symptomatology, including occasional bleeding.  
The objective medical evidence, however, shows that the 
veteran's hemorrhoid disability is not manifested by 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
It is further noted that his disability has not been 
medically described as frequent or persistent, nor is there 
evidence of associated anemia or fissures.  In fact, at the 
November 1996 VA medical examination, no hemorrhoids were 
observed.  Though a digital rectal examination in December 
2001 revealed internal hemorrhoids, there were no rectal 
masses.  At the October 2002 VA medical examination, only 
small pinpoint hemorrhoidal tags were observed.  The 
examiner's impression was history of hemorrhoids with current 
examination essentially normal, no significant disability.  
Most recently, at the February 2005 VA medical examination, 
the diagnosis was hemorrhoids, no residuals.  Based on these 
findings, the Board concludes that the veteran's service-
connected hemorrhoids are no more than mild under the 
criteria set forth at Diagnostic Code 7336.

In reaching its decision, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2004).  In this case, however, the evidence does 
not show an exceptional or unusual disability picture which 
would render impractical the application of the regular 
schedular rating standards.  The current evidence of record 
does not demonstrate, nor has it been contended, that the 
veteran's service-connected hemorrhoid disability is 
productive of frequent periods of hospitalization or marked 
interference with employment.   Thus, referral for an 
extraschedular rating is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

Left ankle:  The RO has evaluated the veteran's left ankle 
disability as 10 percent disabling, pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Under that provision, which 
pertains to limitation of motion of the ankle, a 10 percent 
rating is assigned for moderate range of motion impairment.  
A maximum 20 percent rating is assigned for marked range of 
motion impairment.  

Normal range of ankle motion is identified as dorsiflexion of 
0 to 20 degrees and plantar flexion of 0 to 45 degrees.  38 
C.F.R. § 4.71, Plate II.

After reviewing the evidence of record, the Board finds that 
the criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  As set forth above, 
there is no objective evidence of marked limitation of motion 
of the left ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
For example, at the October 2002 VA medical examination, 
range of motion testing showed dorsiflexion to 30 degrees, 
plantar flexion to 40 degrees, eversion to 30 degrees, and 
inversion to 30 degrees.  At the most recent VA medical 
examination in February 2005, range of motion testing showed 
dorsiflexion to 10 degrees with pain and plantar flexion to 
35 degrees, minus 10 degrees secondary to pain.  The Board 
finds that these range of motion findings do not characterize 
marked limitation of motion, nor has a medical professional 
ever characterized the veteran's limitation of motion as 
such.  The Board notes that it has considered the range of 
motion notations recorded by the examiner at the November 
1996 VA medical examination.  Given the veteran's lack of 
cooperation at that examination, however, the Board finds 
that such findings are not probative.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59, in addressing the impact of functional loss, weakened  
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  In this case, however, the 
Board finds that there are no additional factors which would 
restrict motion to such an extent that the criteria for an  
initial rating in excess of 10 percent would be justified.  
For example, although pain on motion has been noted, 
examination has shown no objective evidence of any weakness, 
fatigue or incoordination.  There is also no indication of 
muscle wasting or any other evidence of disuse.  

The Board has also reviewed additional potentially applicable 
codes, but can find no basis on which to assign a rating in 
excess of 10 percent for the left ankle disability.  For 
example, there is no evidence of service-connected ankylosis 
ratable under Diagnostic Codes 5270 and 5272 (2004).  
Likewise, despite repeated imaging studies, the Board notes 
that there is no evidence of malunion of the os calcis or 
astragalus ratable under Diagnostic Code 5273 (2004); 
nonunion or malunion of the tibia or fibula, ratable under 
Code 5262 (2004); or of astragalectomy residuals, ratable 
under Diagnostic Code 5274 (2004).  Thus, these provisions do 
not provide a basis for assigning a rating in excess of 10 
percent.

Finally, the Board has considered whether an extraschedular 
rating is warranted.  38 C.F.R. 3.321(b)(1) (2004).  For the 
same reasons discussed above in the previous section, 
however, referral for an extraschedular rating is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In summary, having identified no symptomatology in the 
objective medical evidence of record warranting a rating in 
excess of 10 percent for a left ankle disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  Thus, the benefit of the doubt rule does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for headaches is denied.

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.  

Entitlement to a rating in excess of 10 percent for a left 
ankle disability is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


